Opinion by
Judge Blatt,
In view of the fact that we reversed the Workmen’s Compensation Appeal Board (Board) and sustained the employer’s appeal in Monday Shannon v. Southwark Metal Mfg. Co., 27 Pa. Commonwealth Ct. 463, A.2d (1976) and held there that compensation had been improperly awarded to the claimant in the case, we must here refuse the claimant’s appeal and affirm the Board’s refusal of penalties and attorney’s fees. It is clear from a reading of Sections 440 and 435 of The Pennsylvania Workmen’s Compensation Act,1 77 P.S. §§996 and 991, that an award of penal*463ties and attorney’s fees can occur only when the employe is awarded compensation for his injury. Our reversal of the Board’s compensation order, therefore, makes an award of penalties and attorney’s fees now impossible.
Order
And Now, this 10th day of December, 1976, the order of the Workmen’s Compensation Appeal Board denying penalties and counsel fees to this claimant is hereby affirmed.

 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §1 et seq.